EXHIBIT 10.35

RESTRICTED SHARE AGREEMENT

UNDER THE

KNOLL INC.

2007 STOCK INCENTIVE PLAN

THIS AGREEMENT is made effective as of the      day of             ,         
(the “Grant Date”), between Knoll, Inc., a Delaware corporation (the “Company”),
and                                  (the “Grantee”). Except as otherwise
specifically provided herein, capitalized terms used herein shall have the
meanings attributed thereto in the Knoll, Inc. 2007 Stock Incentive Plan (the
“Plan”).

WHEREAS, pursuant to the Plan, the Company desires to grant the Grantee
Restricted Shares on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the parties hereto agree as follows:

1. Grant of Restricted Shares. The Company hereby grants to the Grantee
                                 Restricted Shares (the “Restricted Shares”) on
the terms and conditions set forth herein. The Restricted Shares granted
hereunder shall be registered in the Grantee’s name, but the certificates
evidencing such Restricted Shares shall be appropriately legended and retained
by the Company during the period prior to the vesting of such shares as set
forth in Section 3 hereof (the “Restriction Period”). The Grantee shall execute
a stock power, in blank, with respect to such Restricted Shares and deliver the
same to the Company. The Grantee expressly acknowledges receipt of a copy of the
Plan and agrees to be bound by all of the provisions of this Agreement and the
Plan.

2. Non-Transferability. During the Restriction Period, the Grantee may not sell,
transfer, pledge, or otherwise encumber or dispose of the Restricted Shares.

3. Vesting and Lapse of Restrictions; Forfeiture.

(a) Definitions. For purposes of this Agreement, the following capitalized terms
shall have the following meanings:

(i) “Cause” means Cause as defined in any employment agreement between the
Grantee and the Company or any Subsidiary or, in the absence of any such
definition, means (A) the substantial and continued failure of the Grantee to
perform material duties reasonably required of the Grantee by the Company or any
Subsidiary (it being understood that a failure to attain performance objectives
shall not in and of itself be treated as a failure to perform material duties
for purpose of this clause (A)) for a period of not less than thirty
(30) consecutive days, provided notice in writing from the Company is given to
the Grantee specifying in reasonable detail the circumstances constituting such
substantial and continued failure, (B) conduct by the Grantee substantially
disloyal to the Company which conduct is identified in reasonable detail by
notice in writing from the Company and which conduct, if susceptible of cure, is
not cured by the Grantee within 30 days of the Grantee’s receipt of such



--------------------------------------------------------------------------------

notice, (C) any act of fraud, embezzlement or misappropriation by the Grantee
against the Company or any Subsidiary, or (D) the conviction of the Grantee of a
felony or plea by the Grantee of guilty or “nolo contendre” to the charge of a
felony. The definition of “Cause” herein shall not modify, amend or otherwise
affect the definition of “Cause” in any employment or other agreement with the
Company or any Subsidiary.

(ii) “Disability” means Disability as defined in any employment agreement
between the Grantee and the Company or any Subsidiary or, in the absence of any
such definition, means any physical or mental disability or infirmity that
prevents the performance of the Grantee’s duties with the Company or Subsidiary
for a period of (i) ninety (90) consecutive days or (ii) one hundred eighty
(180) non-consecutive days during any twelve (12) month period. The definition
of “Disability” herein shall not modify, amend or otherwise affect the
definition of “Disability” in any employment or other agreement with the Company
or any Subsidiary.

(iii) “Qualified Termination” shall mean a termination of employment with the
Company and all Subsidiaries on account of Disability, death or upon a Without
Cause Termination.

(iv) “Subsidiary” shall mean an entity that the Company owns, whether directly
or indirectly, greater than fifty percent (50%) of such entity’s capital stock.

(v) “Without Cause Termination” shall mean a termination of employment by the
Company or a Subsidiary without Cause.

(b) Vesting. Except as otherwise specifically provided in this Section 3, the
vesting of any Restricted Share is contingent on the Grantee’s continuous
employment by the Company or a Subsidiary, from the Grant Date through the
vesting date. The Restriction Period with respect to any Restricted Share shall
commence on the Grant Date and shall lapse as to such Restricted Share on the
date that such share becomes vested pursuant to this Section 3. Except as
otherwise provided in this Section 3 and to the extent such vesting has not been
accelerated upon a termination of employment or a Change in Control, as set
forth below, the Restricted Shares shall vest, and the restrictions imposed
thereon shall lapse, as follows:

(i) one-third of the Restricted Shares shall vest and the restrictions imposed
thereon shall lapse on the first anniversary of the Grant Date; provided,
however, that if such date is in a Blackout Period under, and as defined in, the
Knoll, Inc. Insider Trading Policy applicable to the Grantee, then the shares
shall not vest until the first date upon which the Grantee next may trade under
the Knoll, Inc. Insider Trading Policy, and, provided further, that
notwithstanding the foregoing, such shares shall be deemed vested during such
Blackout Period solely for purposes of Section 3(e) hereunder;

(ii) one-third of the Restricted Shares shall vest and the restrictions imposed
thereon shall lapse on the second anniversary of the Grant Date; provided,
however, that if such date is in a Blackout Period under, and as defined in, the
Knoll, Inc. Insider Trading Policy applicable to the Grantee, then the shares
shall not vest until the first date upon which the Grantee next may trade under
the Knoll, Inc. Insider Trading Policy, and, provided further, that
notwithstanding the foregoing, such shares shall be deemed vested during such
Blackout Period solely for purposes of Section 3(e) hereunder; and



--------------------------------------------------------------------------------

(iii) one-third of the Restricted Shares shall vest and the restrictions imposed
thereon shall lapse on the third anniversary of the Grant Date; provided,
however, that if such date is in a Blackout Period under, and as defined in, the
Knoll, Inc. Insider Trading Policy applicable to the Grantee, then the shares
shall not vest until the first date upon which the Grantee next may trade under
the Knoll, Inc. Insider Trading Policy, and, provided further, that
notwithstanding the foregoing, such shares shall be deemed vested during such
Blackout Period solely for purposes of Section 3(e) hereunder.

(c) Accelerated Vesting on a Change in Control. Notwithstanding anything herein
to the contrary, in the event that a Change in Control (as defined in Exhibit A
hereto) occurs while the Grantee is employed with the Company or a Subsidiary, a
pro rata portion of the Restricted Shares shall immediately become fully vested
and the restrictions imposed thereon shall lapse on a pro rata basis as follows.
The number of Restricted Shares that shall vest on account of a Change in
Control shall be determined by multiplying all of the Restricted Shares
(including vested and unvested) by a fraction, the numerator of which shall be
the number of full months of employment from the Grant Date through the date of
the Change in Control and the denominator of which shall be 36, and then
subtracting the number of Restricted Shares that had vested prior to the date of
the Change in Control; provided, however, that in no event shall the number
subject to such pro rata vesting be less than zero and in no event shall a
Change in Control result in forfeiture of any Restricted Shares vested prior to
such Change in Control. The date of such pro rata vesting in the event of a
Change in Control shall be the date of such Change in Control.

(d) Accelerated Vesting on Termination of Employment. If the Grantee shall cease
to be employed by the Company and all Subsidiaries by reason of a Qualified
Termination, a pro rata portion of the Restricted Shares shall vest and the
Restriction Period thereon shall lapse on a pro rata basis as follows:

(i) The number of Restricted Shares that shall vest in the event of a Qualified
Termination shall be determined by multiplying all of the Restricted Shares
(including vested and unvested) by a fraction, the numerator of which shall be
the number of full months of employment from the Grant Date through the date of
termination and the denominator of which shall be 36, and then subtracting the
number of Restricted Shares that had vested prior to the date of the Qualified
Termination; provided, however that in no event shall the number subject to such
pro rata vesting be less than zero and in no event shall a Qualified Termination
result in forfeiture of any Restricted Shares vested prior to such Qualified
Termination.

(ii) The date of such pro rata vesting in the event of a Qualified Termination
shall be the date of such Qualified Termination.

(e) Forfeiture on Termination of Employment. If the Grantee’s employment with
the Company and all Subsidiaries is terminated for any reason, except for those
Restricted Shares that are subject to pro rata vesting upon a Qualified
Termination, the Restricted Shares, to the extent not vested prior to such
termination, shall be immediately forfeited to the Company and the Grantee shall
have no further rights with respect to such shares, but all vested shares shall
continue to be owned by the Grantee.



--------------------------------------------------------------------------------

(f) Committee Determination. Except as otherwise provided in Section 3, whether
employment has been terminated for the purposes of this Agreement, and the
reasons therefore, shall be determined by the Committee, whose determination
shall be final, binding and conclusive.

4. Delivery of Share Certificates. Upon the vesting of any Restricted Shares
granted hereunder but subject to satisfaction of the federal, state and local
tax withholding requirements set forth below, the stock certificates evidencing
such Restricted Shares shall be delivered promptly to the Grantee. In the case
of the Grantee’s death, such certificates will be delivered to the beneficiary
designated in writing by the Grantee pursuant to a form of designation provided
by the Company, to the Grantee’s legatee or legatees, or to his personal
representatives or distributees, as the case may be.

5. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

6. Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware, without reference to
the principles of conflicts of law thereof. Each party hereby irrevocably
consents and submits to the personal jurisdiction of and venue in the United
States District Court - District of Delaware and the Delaware State courts, in
any legal action, equitable suit or other proceeding arising out of or related
to this Agreement.

7. Withholding. The delivery to the Grantee of stock certificates representing
Restricted Shares that have vested shall be subject to the payment by the
Participant to the Company of all federal, state or local taxes required by law
to be withheld by the Company. The Grantee may be required to pay to the Company
in cash or cash equivalents, either prior to or concurrent with the delivery of
certificates representing Restricted Shares that have vested, the amount
required by law to be withheld by the Company. The Company, in its sole
discretion, may withhold from the number of shares of Common Stock to be
delivered upon vesting of the Restricted Shares, such number of shares having an
aggregate fair market value equal to minimum amount of the federal, state and
local taxes required by law to be withheld by the Company. The Committee may
establish other rules and procedures to allow the Grantee to satisfy and to
facilitate the required tax withholding from time to time.

8. No Employment Rights. The establishment of the Plan and the grant of
Restricted Shares hereunder shall not be construed as granting to the Grantee
the right to remain in the employ of the Company or any Subsidiary, nor shall
the Plan or this Agreement be construed as limiting the right of the Company or
any Subsidiary to discharge the Grantee from employment at any time for any
reason whatsoever, with or without Cause.



--------------------------------------------------------------------------------

9. No Liability. No member of the Committee or the Board of Directors of the
Company shall be personally liable by reason of any contract or other instrument
executed by such member or on his or her behalf in his or her capacity as a
member of the Committee or Board nor for any mistake of judgment made in good
faith, and the Company shall indemnify and hold harmless each member of the
Committee, each member of the Board and each other employee, officer or director
of the Company to whom any duty or power relating to the administration or
interpretation of the Plan or this Agreement may be allocated or delegated,
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim) arising out of any act or omission to act in
connection with the Plan or this Agreement unless arising out of such person’s
own fraud or bad faith; provided, however, that approval of the Board shall be
required for the payment of any amount in settlement of a claim against any such
person. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or by-laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

10. Headings. Headings are for the convenience of the parties and are not deemed
to be a part of this Agreement.

11. Plan. The terms of the Plan, a copy of which is attached hereto, are made
part of this Agreement and are incorporated herein by reference. In the event of
any conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall govern.

EXECUTED effective as of the day and year first written above.

 

KNOLL, INC. By:  

 

Name:   Barry L. McCabe Title:   Executive V.P. & Chief Financial Officer

GRANTEE:

 

Name:  



--------------------------------------------------------------------------------

EXHIBIT A

Change in Control. For purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred if: (i) any person (as defined in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”), and as used in Sections 13(d) and 14(d) thereof, including any “group” as
defined in Section 13(d)(3) thereof (a “Person”), but excluding the Company, any
majority owned subsidiary of the Company (a “Subsidiary”), and any employee
benefit plan sponsored or maintained by the Company or any Subsidiary (including
any trustee of such plan acting as trustee), becomes the beneficial owner of
shares of the Company having at least 50% of the total number of votes that may
be cast for the election of directors of the Company, provided, however, that
such an event shall not constitute a Change in Control if the acquiring Person
has entered into an agreement with the Company approved by the Board which
materially restricts the right of such Person to direct or influence the
management or policies of the Company; (ii) the shareholders of the Company
shall approve, and there shall have been consummated, any merger or other
business combination of the Company, sale of the Company’s assets or combination
of the foregoing transactions (a “Transaction”) other than a Transaction
involving only the Company and one or more of its Subsidiaries, or a Transaction
immediately following which the shareholders of the Company immediately prior to
the Transaction continue to have a majority of the voting power in the resulting
entity; or (iii) within any 24-month period beginning on the Grant Date, the
persons who were members of the Board on or immediately before the beginning of
such period (the “Incumbent Directors”) shall cease (for any reason other than
death) to constitute at least a majority of members of the Board or the board of
directors of any successor to the Company, provided that any director who was
not a director as of the Grant Date, shall be deemed to be an Incumbent Director
if such director was elected to the Board by, or on the recommendation of or
with the approval of, at least a majority of the directors who then qualified as
Incumbent Directors, either actually or by prior operation of this definition.